                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

RANDY GUINN,

                       Plaintiff,                             Case No. 17-11436
v                                                             Honorable Thomas L. Ludington

PRAXAIR, INC., FIBA TECHNOLOGIES,
INC., FIKE CORPORATION, AND
CHART INDUSTRIES, INC.

                  Defendant.
__________________________________________/

    ORDER GRANTING MOTION TO COMPEL PLAINTIFF’S DEPOSITION AND
     DENYING MOTION TO COMPEL PLAINTIFF’S EXPERT WITNESSES FOR
         DEPOSITION AND TO EXTEND CASE MANAGEMENT ORDER

       On May 4, 2017, Plaintiff filed a complaint against Praxair, Inc. (“Praxair”) and Fiba

Technologies, Inc. (“Fiba”) for injuries sustained from a hydrogen explosion. ECF No. 1. At the

time of the incident, Plaintiff was employed by Ruan Transportation Management (“Ruan”) as a

commercial truck driver. Id. On December 23, 2014, he attempted to complete a delivery of

hydrogen contained in an insulated tank trailer. Id. He alleged in the complaint that the trailer’s

safety relief system failed and hydrogen explosively escaped the tanker, injuring him. Id.

                                                  I.

       According to the complaint, Praxair owned the trailer and Fiba serviced the trailer prior to

the incident. In his complaint, Plaintiff claimed that Praxair breached its duty of reasonable care

as the owner of the trailer. Id. at 4. Plaintiff also claimed that Fiba was negligent in its servicing

of the trailer. On July 6, 2017, Praxair filed its answer to the complaint and on July 21, 2017, Fiba

filed its answer. ECF Nos. 6, 9. On August 9, 2017, the Court entered a scheduling order setting

March 12, 2018 as the conclusion of discovery. ECF No. 14.
       On September 15, 2017, Praxair filed a Notice of Non-Party Fault. ECF No. 19. It presented

five parties not identified in Plaintiff’s complaint and alleged that these parties were at fault for

Plaintiff’s damages. Among these parties was Fike Corporation (“Fike”). Praxair stated:

       Praxair identifies Fike Corporation, 704 SW 10th Street, Blue Springs, MO 64015
       as a non-party that may be wholly or partially at fault for plaintiff’s claimed
       damages in this matter. Fike Corporation manufactures bursting discs used on
       liquid hydrogen transportation trailers, including on the trailer at issue in this case.
       Fike Corporation’s potential negligence in manufacturing the bursting disc may
       have caused or created conditions initiating the incident that was a proximate cause,
       or the proximate cause, of plaintiff's alleged injuries and damages.
Id. at 2. On October 17, 2017, Fiba also filed a Notice of Non-Party Fault. ECF No. 20. It identified

the same five parties at fault that Praxair identified in its earlier Notice of Non-Party Fault,

including Fike Corporation. Id.

       On December 19, 2017, Plaintiff filed his amended complaint. ECF No. 27. The amended

complaint added Fike and Chart Industries as defendants to the action. Id. Count III of the amended

complaint claims that Fike was negligent as follows.

           35. Fike Corporation manufactured the burst or rupture discs used on the subject
               trailer in the regular course of its business.

           36. Defendant Fike Corporation negligently designed, tested, approved,
               manufactured, produced and/or recommended the burst or rupture discs
               used on the subject trailer in that Fike failed to exercise reasonable care to
               prevent the burst or rupture discs from creating an unreasonable risk of harm
               to a person who might reasonably be expected to use it in an expected or
               reasonably foreseeable manner in one or more of the following ways:
               a. by producing one or more burst or rupture discs that contained
                   manufacturing, design and/or production defects that caused it to fail
                   resulting in an uncontrolled release of hydrogen gas from the subject
                   trailer;
               b. by negligently failing to adequately test and/or use adequate quality
                   control procedures to alter it to manufacturing or production defects;
               c. by recommending and/or supplying an inadequate and/or inappropriate
                   burst or rupture disc for use on Praxair, Inc., unit no. 4855;
               d. other acts of negligence that may become known through the course of
                   discovery;



                                                -2-
              37. Fike Corporation expected the burst or rupture disc to reach, and it did
                  reach, the consumer without substantial change to the condition in which
                  defendant produced and sold it.

Id. at 8–9.

           On February 3, 2018, the scheduling order was amended at the request of the parties and

the close of discovery was extended to October 19, 2018, providing the parties more than one year

for discovery. ECF No. 42. On July 9, 2018, a second amendment to the scheduling order was

submitted. ECF No. 51. It sought a further extension of the dates entered by the Court in part based

upon the attorneys’ representations that they wanted to “focus on facilitation and to control

litigation costs prior to facilitation.” Id. at 2. Accordingly, the close of discovery was extended to

November 19, 2018.

           Shortly thereafter, case manager Kelly Winslow received a phone call from attorney James

Hunter seeking a conference because the existing dates needed to be furthered extended,

particularly with the need to prepare for facilitation. On August 7, 2018, a phone conference was

held and additional extensions were granted in consideration of the parties’ request for leniency to

accommodate facilitation. See ECF No. 53. The close of discovery was extended to December 3,

2018. Id.

           On September 17, 2018, the Court received a Joint Status Report regarding facilitation.

The report related the fact that a facilitation session was held on September 11, 2018, that it was

unsuccessful, and that Fike “elected not to participate.” ECF No. 58 at 2. On September 28, 2018,

Fike was ordered to show cause “as to why it should not be directed to participate in an additional

facilitation session and compensate all other parties who attended the previous session.” ECF No.

62 at 4.

           Fike responded with essentially two explanations for its decision. First, it suggests that the

facilitation session “did not occur in the context of Local Rule 16.” ECF No. 63 at 2. It explains
                                                   -3-
that the subject of facilitation was initiated by Praxair’s counsel and that Fike had communicated

to Praxair’s counsel that it did not anticipate participating. This information was previously

unknown to the Court. Second, it explains that notwithstanding Praxair’s Notice of Non-Party

Fault, Praxair’s Director of Safety for U.S. Industrial Gases, Dan Rathgeber, had been deposed on

May 4, 2018 regarding the company’s Root Cause Analysis (RCA) of the accident.

        In his deposition, Mr. Rathgeber identified two causes of the incident. He stated:

        “[T]here were two causes. When we say ‘caused the incident,’ we need to be talking
        about the focal point here, and we were looking at the injury to Mr. Guinn, so Mr.
        Guinn’s really [sic] lack of operational discipline, not lowering the tank pressure to
        what the procedures and the requirements were caused the incident. And then him
        also going to the back of the trailer without his required PPE caused the injury to
        his – to his head.”1

ECF No. 63-4 at 130. Mr. Rathgeber further stated that none of Fike’s actions caused the incident.

        Q: As part of the RCA, did you determine that any actions by Fike were a cause of
        this incident?
        A: Any actions by Fike, the company?
        Q: Yes.
        A: No.
        Q: The—Praxair did not reach a determination that there was a problem with the
        burst disk that was a cause of the failure, correct?
        A: Correct.
ECF No. 63-4 at 89–90. Later in the deposition, Mr. Rathgeber addressed the burst disk

manufactured by Fike.

        A: The burst disk is a safety device, that’s correct.
        Q: Okay. And then that’s a secondary safety device after, what, the pressure relief
        valve?
        A: Correct.




1
 Mr. Rathgeber went on to explain that the term “PPE” refers to protective equipment that Plaintiff should have
been wearing. ECF No. 63-4 at 130.

                                                       -4-
       Q: So the event that occurred in this case is an example of the safety devices
       working?
       A: That’s correct.
       Q: Because I think, as you said earlier, if they didn’t work, the entire tank full of
       liquid hydrogen could have exploded?
       A: That’s correct.
ECF No. 63-4 at 134–135. Accordingly, Fike’s counsel suggests that notwithstanding the status of

the existing pleadings, Fike’s counsel had been informed that Plaintiff was not looking for any

payment or contribution from Fike. ECF No. 63 at 11–12.

       On October 12, 2018, the Court ordered Plaintiff, Praxair, Fiba, and Chart to submit

supplemental briefing as to whether a second facilitation would be productive. ECF No. 66. The

Court has taken the parties’ responses under advisement.

                                                II.

                                                 1.

       On October 26, 2018, Praxair filed two motions to compel. One of the motions requests

that Plaintiff make three expert witnesses available for deposition. ECF No. 73. It also seeks to

amend the scheduling order by extending the discovery cut-off by two months. Id. Plaintiff refused

to concur to this extension prior to Praxair filing the motion. ECF No. 73 at 2. In its response

though, Plaintiff expressed no concern about the extension and in fact, fully supported Praxair’s

request on the matter. ECF No. 75. However, neither party provided any suitable explanation as to

why the extension was necessary or why it should be granted. Accordingly, the Court will not

amend the scheduling order. To do so would bring the total number of scheduling orders to five.

The parties have been given more than sufficient time to conduct discovery. Granting an extension

at this point would be excessive. Furthermore, Plaintiff’s response states that the parties have now

scheduled the depositions of the three witnesses. Id.


                                               -5-
                                                  2.

       The other motion requests that Praxair be permitted to depose Plaintiff a second time. ECF

No. 72 at 10. Praxair deposed Plaintiff on April 24, 2018. Id. According to Praxair, it received two

reports five months later from Plaintiff’s engineering experts. Praxair claims among other things

that these reports change Plaintiff’s theory of causation. Id. According to Praxair, the reports

indicate that “the trailer’s safety relief system worked as intended” and that the accident actually

occurred because the system should not have activated at the time of the incident. Id. at 11.

       Praxair argues that it should be permitted to depose Plaintiff a second time because Plaintiff

materially changed his causation theory after his first deposition. Id. Praxair contends that Plaintiff

initially claimed that the accident occurred because of the “alleged failure of the [trailer’s] safety

relief system.” Id. (emphasis in original). In contrast, Praxair alleges that Plaintiff’s engineers’

reports indicate that the relief system’s failure did not cause the accident, but rather, the activation

of the relief system did. Id. at 11. Specifically, Praxair contends that Plaintiff’s engineers’ reports

present the following:

          The trailer had historical vacuum issues, causing excessive heating of the liquid
           hydrogen in the trailer before Guinn arrived to Hemlock;
          The road relief valve was never opened by Guinn en route to Hemlock causing
           the trailer to over-pressurize in transit due to a miscalculation of the amount of
           liquid hydrogen in the trailer. Plaintiff says it was negligent training that led to
           this scenario;
          Alternatively, the proper road relief valve didn’t exist, and thus plaintiff
           theorizes that Praxair supplied Guinn with a defective trailer; and
          Plaintiff now points to the lighting system on top of the rear cabinet as being
           non-complaint [sic] with standards for hydrogen service and the source of the
           ignition.
ECF No. 72 at 10–11 (emphasis added).

       Plaintiff has not amended his complaint to address his new factual explanation for the

explosion or the resulting change in legal theory (for example, who failed in their alleged duty of

training: Plaintiff, Praxair, or Ruan?). And that does not seem to be a concern for Praxair. On the

                                                 -6-
contrary, Praxair simply seeks to depose Plaintiff a second time. Plaintiff responded to Praxair’s

other motion to compel and essentially agreed to Praxair’s requests, but has elected to not respond

to this motion to compel. In the absence of a response, it is appropriate to grant the motion.

                                                           III.

       Accordingly, it is ORDERED that Defendant Praxair’s motion to compel, ECF No. 72, is

GRANTED.

       It is further ORDERED that Defendant Praxair’s motion to compel and to extend case

management dates, ECF No. 73, is DENIED.


Dated: November 16, 2018                                           s/Thomas L. Ludington
                                                                   THOMAS L. LUDINGTON
                                                                   United States District Judge




                                                  PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney or party of record herein by electronic means or first
                         class U.S. mail on November 16, 2018.

                                                           s/Kelly Winslow
                                                           KELLY WINSLOW, Case Manager




                                                          -7-
